          Case 1:19-cr-00696-PAE Document 232 Filed 06/18/21 Page 1 of 1

Andrew J. Frisch
Partner

212-344-5400                                            26 Broadway, New York, NY 10004
afrisch@schlamstone.com                                 Main: 212 344-5400 Fax: 212 344-7677
                                                        schlamstone.com

June 18, 2021

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
New York, New York 10007

Re: United States v. Ari Teman, 19-CR-696 (PAE)

Dear Judge Engelmayer:

On behalf of Mr. Teman, we write pursuant to the Court’s order of this morning to advise
the Court that we will file a submission by Monday, June 21, 2021, that includes a motion
for the Court’s recusal.

We appreciate the Court’s extension of time to file our motion and our reply in further
support of Mr. Teman’s motion to vacate and dismiss.

Respectfully submitted,

/s/ Andrew J. Frisch
Andrew J. Frisch

/s/ Susan G. Kellman
Susan G. Kellman
25 Eighth Avenue
Brooklyn, New York 11217


cc: AUSA Kedar Bhatia
